DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
 
Claim Objections
Claims 1, 2, 17, 18, 23 and 24 are objected to because of the following informalities:  “said particulate” should read -- said anode particulate --.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Electrochimica Acta 210, 53–60, 2016 (Chen).
	Chen discloses a sandwich structure of graphene (rGO)-coated silicon/carbon nanofibers matrix core for lithium-ion battery anodes (Abstract, Experimental and Fig.1). all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Additionally, with respect to broad pore ratio of graphene to carbon nanofiber claimed, the examiner notes that as stated in In re Boesch, 617 F.2d 272, 205 USPQ215 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”
Claim 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Journal of Electroanalytical Chemistry 797, 16–2217, 2017 (Tao).
	Tao teaches a porous micrometer-size Si/C/reduced graphene oxide (Si/C/rGO) as anode for lithium ion batteries (Abstract, Fig. 1). The examiner notes that the courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In re Boesch, 617 F.2d 272, 205 USPQ215 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”
Additionally, Tao discloses the claimed invention except for the thickness of the graphene sheet. It would have been an obvious matter of design choice to select the graphene sheet thickness claimed by the Applicant, since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. 
	With respect to Issue and Remark No. 1 concerning rejection of claims 1-26 under 35 U.S.C. 103 as being unpatentable over Chen, the Applicant has argued that Chen’s “sandwiching of layers does not obviate the layer that encapsulates or embraces said core of the claimed subject matter … claimed subject matter is distinct in its structure of the material, it is distinct in that the graphene material embraces, not sandwiches.” The Applicant further argues that “FIG. 1 of Chen, which demonstrates the Si wires are not completely embraced by the graphene sheets”. [Emphasis Added]. Without conceding to Applicant’s argument, the examiner notes that Applicant is interpreting the claim language narrowly. Merriam-Webster dictionary defines “embrace” 
	With respect to Issue and Remark No. 2 concerning rejection of claims 1-26 under 35 U.S.C. 103 as being unpatentable over Tao, the Applicant has referred to material from section 3 Results and Discussion of Tao alleging that “Tao teaches a different structure then [sic] that of the claimed subject matter”. However, the Applicant has not discussed which structure in section 3 Results and Discussion of Tao is different than that of Tao. Furthermore, the arguments are not commensurate with the scope of independent claims 1 or 2 as the claims are directed to a general anode particulate and not specifically to Si/C/rGO.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722